In the United States Court of Federal Claims
                                                          OFFICE OF SPECIAL MASTERS
                                                                   No. 17-1319V
                                                               Filed: June 15, 2018
                                                                  UNPUBLISHED

                                                                         
    RICHARD BRANDELL,                                                    
                                                                                 Special Processing Unit (SPU);
                                           Petitioner,                           Ruling on Entitlement; Concession;
    v.                                                                           Table Injury; Influenza (Flu) Vaccine;
                                                                                 Guillain-Barre Syndrome (GBS)
    SECRETARY OF HEALTH AND
    HUMAN SERVICES,

                                         Respondent.

                                                                         
Jenifer Marie Placzek, Placzek Winget & Placzek, Springfield, MO, for petitioner.
Kathryn Ann Robinette, U.S. Department of Justice, Washington, DC, for respondent.
 
                                                               RULING ON ENTITLEMENT1
Dorsey, Chief Special Master:
       On September 25, 2017, Richard Brandell (“petitioner”) filed a petition for
compensation under the National Vaccine Injury Compensation Program, 42 U.S.C.
§300aa-10, et seq.,2 (the “Vaccine Act”). Petitioner alleges that he suffered Guillain-
Barre syndrome (“GBS”) as a result of an influenza (“flu”) vaccine he received on
October 27, 2014. Petition at 1, 4. The case was assigned to the Special Processing
Unit of the Office of Special Masters.
       On June 15, 2018, respondent filed his Rule 4(c) report in which he concedes
that petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report
at 1. Specifically, respondent concludes “that petitioner’s alleged injury meets the
requirement of the Vaccine Injury table for GBS following the seasonal influenza

                                                            
1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).

                                                                            1 
 
vaccination... Petitioner had the onset of GBS within three to forty-two days of receiving
the flu vaccine, the diagnosis is not in dispute, and no other cause for his GBS have
been identified.” Id. at 6. Respondent further agrees that “petitioner’s records show
that he suffered sequela of his injury for more than six months after vaccination.” Id.
     In view of respondent’s position and the evidence of record, the
undersigned finds that petitioner is entitled to compensation.
IT IS SO ORDERED.
                                  s/Nora Beth Dorsey
                                  Nora Beth Dorsey
                                  Chief Special Master
 




                                            2